TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 20, 2018



                                      NO. 03-17-00722-CV


Appellants, Raymond Boytim, Hugh Duncan, Walter Schwimmer, the Edward J. Goodman
   Life Income Trust and the Edward J. Goodman Generation Skipping Trust, Jeffrey
Whalen, and Howard Weissberg // Cross-Appellants, Brigham Exploration Company, Ben
   M. Brigham, David T. Brigham, Harold D. Carter, Stephen P. Reynolds, Stephen C.
   Hurley, Hobart A. Smith, Scott W. Tinker, Statoil ASA, and Fargo Acquisition, Inc.

                                                 v.

Appellees, Brigham Exploration Company, Ben M. Brigham, David T. Brigham, Harold D.
Carter, Stephen C. Hurley, Stephen P. Reynolds, Hobart A. Smith, Scott W. Tinker, Statoil
 ASA, and Fargo Acquisition, Inc. // Cross-Appellees, Raymond Boytim, Hugh Duncan,
   Walter Schwimmer, the Edward J. Goodman Life Income Trust and the Edward J.
     Goodman Generation Skipping Trust, Jeffrey Whalen, and Howard Weissberg


         APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the interlocutory order signed by the trial court on October 19, 2017.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order. Therefore, the Court affirms the trial court’s interlocutory order.

Appellants shall pay all costs relating to this appeal, both in this Court and the court below.